JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the motion for release pending appeal filed by appellant, the memorandum of law and fact filed by appellee, and the reply. It is
ORDERED AND ADJUDGED that the district court’s order filed July 30, 2013, be affirmed. Appellant has not “clearly shown that there are exceptional reasons why [his] detention would not be appropriate.” 18 U.S.C. § 3145(c). We express no opinion whether appellant has satisfied the factors set out in 18 U.S.C. § 3143(b).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The *3Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.